ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to
invent provisions. 
Claims Allowed
     Claims 1, 2 and 4-12.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Hooven (US 5,383,880) is the most relevant prior art.
Examiner interprets the limitation “articulation joint permits the end effector to rotate relative to the shaft about an articulation axis” as a yawing motion from left to right, not the clamping motion.
In this instance, Hooven discloses a moving element (82) configured to move between a plurality of positions (element 82 moves from the proximal end to the distal end, within a plurality of infinitesimal positions) relative to the end effector (42), wherein the plurality of positions comprises a position indicative of a limit of the sequential release of the staples (col. 6 ll. 44-61); and a sensor (col. 6 ll. 48) configured to detect when the moving element (82) reaches the position indicative of the limit of the sequential release of the staples of the surgical function (col. 6 ll. 44-61).
Hooven fails to disclose “a moving element configured to move between a plurality of positions relative to the end effector, wherein the plurality of positions comprises a position indicative of an articulation limit of the surgical function; and a articulation limit of the surgical function, wherein the sensor operably communicates with the force delivery system, and wherein the sensor signals the force delivery system to deliver the changing force when the moving element reaches the position indicative of the articulation limit of the surgical function.”
Regarding claim 8, Hooven (US 5,383,880) is the most relevant prior art.
Examiner interprets the limitation “articulation joint permits the end effector to rotate relative to the shaft about an articulation axis” as a yawing motion from left to right, not the clamping motion.
In this instance, Hooven discloses an actuation element (82) configured to move between a plurality of positions (element 82 moves from the proximal end to the distal end, within a plurality of infinitesimal positions) relative to the end effector (42), wherein the plurality of positions comprises a position indicative of a limit of the sequential release of the staples (col. 6 ll. 44-61); and a sensor (col. 6 ll. 48) configured to detect when the actuation element (82) reaches the position indicative of the limit of the sequential release of the staples of the surgical function (col. 6 ll. 44-61).
Hooven fails to disclose “an actuation element configured to move between a plurality of positions relative to the end effector, wherein the plurality of positions comprises a position indicative of an articulation limit of the surgical function; and a sensor configured to detect the position of the actuation element, wherein the sensor operably communicates with the tactile feedback generator, and wherein the tactile feedback generator delivers the tactile feedback to the user when articulation limit of the end effector.”
Regarding claim 12, Hooven (US 5,383,880) is the most relevant prior art.
Examiner interprets the limitation “articulation joint permits the end effector to rotate relative to the shaft about an articulation axis” as a yawing motion from left to right, not the clamping motion.
In this instance, Hooven discloses a moving element (82) configured to move between a plurality of positions (element 82 moves from the proximal end to the distal end, within a plurality of infinitesimal positions) within the end effector (42; col. 6 ll. 44-61); and a sensor (col. 6 ll. 48) configured to detect the position of the moving element (82;col. 6 ll. 44-61).
Hooven fails to disclose “a moving element configured to move between a plurality of positions within the end effector to rotate the end effector about the articulation axis between an unarticulated position and articulated positions; and a position sensor configured to detect the positon position of the moving element, wherein the sensor operably communicates with the force delivery system, and wherein the sensor signals the force delivery system to deliver the vibratory force based on the position of the moving element.”
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731                    
/ANDREW M TECCO/Primary Examiner, Art Unit 3731